Exhibit 10.7

 

FORM OF INSIDER LETTER

 

                        , 2007

 

Prospect Acquisition Corp.

695 East Main Street

Stamford, Connecticut  06901

 

Re:                               Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Prospect
Acquisition Corp., a Delaware corporation (the “Company”), and Citigroup Global
Markets Inc., as Representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each Unit consisting of one share of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), and one warrant to purchase one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 19 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.                                       If the Company solicits approval of its
stockholders of an Initial Business Combination, the undersigned will vote all
shares of Founders’ Common Stock owned by him, her or it in accordance with the
majority of the votes cast by the holders of the IPO Shares and will vote all
shares of Common Stock owned by him, her or it in favor of an amendment to the
Company’s certificate of incorporation to provide for the Company’s perpetual
existence.

 

2.                                       [In the event that the Company fails to
consummate an Initial Business Combination within twenty-four (24) months from
the date (“Effective Date”) of the final prospectus relating to the IPO, the
undersigned will, as promptly as possible, take all reasonable actions within
his power to (a) cause the Trust Fund to be liquidated and distributed to the
holders of IPO Shares and (b) cause the Company to liquidate as soon as
reasonably practicable. ](1) The undersigned hereby waives any and all right,
title, interest or claim of any kind in or to any distribution of the Trust
Account and any remaining net assets of the Company as a result of such
liquidation with respect to the undersigned’s shares of Founders’ Common Stock
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust

 

--------------------------------------------------------------------------------

(1) Applies only to officers and directors.

 

--------------------------------------------------------------------------------


 

Account for any reason whatsoever; provided that the foregoing shall not apply
to any IPO Shares acquired by the undersigned. [In the event of the liquidation
of the Trust Account, the undersigned, together with [David A. Minella/LLM
Structured Equity Fund L.P./LLM Investors L.P.], agrees to indemnify and hold
harmless the Company, by means of direct payment to the Trust Account against
any and all loss, liability, claims, damage and expense whatsoever (including,
but not limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) which the Company may become subject as a
result of any claim by any vendor or other person who is owed money by the
Company for services rendered or products sold or contracted for, or by any
target business, but only to the extent necessary to ensure that such loss,
liability, claim, damage or expense does not reduce the amount of funds in the
Trust Account and only if such a vendor or prospective target business does not
execute an agreement waiving any claims against the Trust Fund.  The undersigned
hereby represents and warrants that [he/it] is an “accredited investor” (as
defined in Regulation D of the Securities Act of 1933, and that [he/it] has
sufficient funds available to [him/it] to satisfy [his/its] indemnification
obligations set forth in this paragraph 2.](2) The undersigned acknowledges and
agrees that there will be no distribution from the Trust Account with respect to
any warrants, all rights of which will terminate on the Company’s liquidation.

 

3.                                       The undersigned acknowledges and agrees
that the Company will not consummate any Initial Business Combination which
involves a company which is affiliated with any of the Insiders, including any
businesses that are either portfolio companies of, or have otherwise received a
material financial investment from any Insider or any entity affiliated with any
Insider.

 

4.                                       Neither the undersigned, any member of
the family of the undersigned, nor any affiliate of the undersigned will be
entitled to receive and will not accept any compensation for services rendered
to the Company prior to or in connection with the consummation of an Initial
Business Combination; provided that commencing on the Effective Date, each of
Teleos Asset Management LLC and LLM Capital Partners LLC (each, a “Related
Party”), entities affiliated with Daniel Gressel, a director, and Patrick J.
Landers, our president and a director, shall be allowed to charge the Company
$4,500 and $3,000, respectively, per month, representing an allocable share of
Related Party’s overhead, to compensate it for the Company’s use of Related
Party’s offices, utilities and personnel. The undersigned shall also be entitled
to reimbursement from the Company for its out-of-pocket expenses incurred in
connection with seeking and consummating an Initial Business Combination. In
addition, Flat Ridge Investments LLC, LLM Structured Equity Fund L.P. and LLM
Investors L.P. each will be entitled to repayment of the $120,000, $78,400 and
$1,600 non-interest bearing loans made by them, respectively, to the Company to
cover offering expenses, in accordance with the repayment terms thereof.

 

5.                                       Neither the undersigned, any member of
the family of the undersigned, nor any affiliate of the undersigned will be
entitled to receive or accept a finder’s fee or any other compensation in the
event the undersigned, any member of the family of the undersigned or any
affiliate of the undersigned originates an Initial Business Combination.

 

--------------------------------------------------------------------------------

(2) Applies only to Mr. Minella, LLM Structured Equity Fund L.P. and LLM
Investors L.P.

 

--------------------------------------------------------------------------------


 

6.                                       The undersigned will escrow all of the
undersigned’s shares of Founders’ Common Stock until one year after the
consummation by the Company of a Business Combination subject to the terms of an
escrow agreement which the Company will enter into with the undersigned and
Continental Stock Transfer & Trust Company, as escrow agent.(3)

 

7.                                       To the extent that the Underwriters do
not exercise their over-allotment option to purchase an additional 3,750,000
Units of the Company (as described in the Prospectus), the undersigned agrees to
permit the Company to repurchase from the undersigned, at a purchase price equal
to $0.0001 per share, a number of shares of Founders’ Common Stock determined by
multiplying (a) the product of (i) 937,500, multiplied by (ii) a fraction,
(x) the numerator of which is the number of shares of Founders’ Common Stock
held by the undersigned, and (y) the denominator of which is the total number of
shares of Founders’ Common Stock, by (b) a fraction, (i) the numerator of which
is 3,750,000 minus the number of Units purchased by the Underwriters upon
exercise of their over-allotment option, and (ii) the denominator of which is
3,750,000.  The undersigned further agrees that to the extent that (i) the
Underwriters and the Company agree to increase the size of the offering in
accordance with the applicable securities laws and (ii) the undersigned has
either purchased additional shares of Founders’ Common Stock or received
additional shares of Founders’ Common Stock through a stock split or stock
dividend declared by the Company prior to the consummation of the IPO such that
the number of shares of Founders’ Common Stock outstanding after giving effect
to the upsized IPO will be equal to 20% of the aggregate issued and outstanding
Common Stock of the Company, then (i) the references to 3,750,000 in this
Section 7 shall be changed to a number equal to 15% of the upsized offering, and
(ii) the reference to 937,500 in this Section 7 shall be changed to a number
equal to the sum of (x) 937,500 plus (y) 937,500 multiplied by a percentage
equal to the percentage by which the size of the offering was increased.(4)

 

8.                                       The undersigned will escrow all of the
undersigned’s Sponsors’ Warrants until thirty days after the consummation by the
Company of a Business Combination subject to the terms of an escrow agreement
which the Company will enter into with the undersigned and Continental Stock
Transfer & Trust Company, as escrow agent. (5)

 

9.                                       The undersigned agrees that the
undersigned will not transfer or sell any Sponsors’ Warrants the undersigned
holds except in accordance with the transfer restrictions set forth in such
warrants, including the Warrant Agreement relating thereto and the Escrow
Agreement.(6)

 

10.                                 The undersigned agrees not to sell or
transfer any Founders’ Common Stock for a period of one year from the
consummation of an Initial Business Combination or earlier if, subsequent to the
Business Combination, (i) the closing price of the Common Stock equals or
exceeds $14.50 per share for any 20 trading days within any 30-trading day
period or (ii) the Company consummates a subsequent liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
stockholders having the right to exchange their shares of common stock for cash,
securities or other property; provided, however, that transfers

 

--------------------------------------------------------------------------------

(3) Applies only to parties to the Escrow Agreement.

(4) Applies only to parties to the Escrow Agreement.

(5) Applies only to parties to the Escrow Agreement.

(6) Applies only to parties to the Escrow Agreement.

 

--------------------------------------------------------------------------------


 

can be made to Permitted Transferees who agree in writing to be bound to the
transfer restrictions, agree to vote in accordance with the majority of the
votes cast by the holders of the IPO Shares in the event that the Company
solicits approval of its stockholders of an Initial Business Combination and
waive any rights to participate in any liquidation distribution if the Company
fails to consummate an Initial Business Combination. As used herein, “Permitted
Transferee” means a transfer (i) to any officer or director of the Company, any
affiliates or family members of any officer or director of the Company or any
affiliates of any Sponsor (as defined herein), (ii) in the case of a natural
person, by gift to a member of such person’s immediate family or to a trust, the
beneficiary of which is a member of such person’s immediate family, an affiliate
of such person or to a charitable organization, (iii) in the case of a natural
person, by virtue of the laws of descent and distribution upon death of such
person, (iv) with respect to any Sponsor, by virtue of the laws of Delaware or
such Sponsor’s organizational documents upon dissolution of such Sponsor, (v) in
the case of a natural person, pursuant to a qualified domestic relations order,
(vi) in the event of the Company’s liquidation prior to completion of an Initial
Business Combination or (vii) in the event the Company’s consummation of a
liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of common stock for cash, securities or other property subsequent to the
Company’s consummation of its Initial Business Combination.

 

The undersigned agrees that prior to any transfer of any Founders’ Common Stock
the undersigned will give written notice to the Company expressing his desire to
effect such transfer and describing briefly the proposed transfer. Upon
receiving such notice, the Company shall present copies thereof to its counsel
and the undersigned agrees not to make any disposition of all or any portion of
the Founders’ Common Stock unless and until:

 

(a)                                  there is then in effect a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”)
covering such proposed disposition and such disposition is made in accordance
with such registration statement, in which case the required legends with
respect to the Founders’ Common Stock sold pursuant to such registration
statement shall be removed; or

 

(b)                                 if reasonably requested by the Company,
(A) the undersigned shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration of such Founders’ Common Stock under the Securities Act, (B) the
Company shall have received customary representations and warranties regarding
the transferee that are reasonably satisfactory to the Company signed by the
proposed transferee and (C) the Company shall have received an agreement by such
transferee to the restrictions contained in the legend required with respect to
the Founders’ Common Stock and if applicable, those referred to in the first
paragraph of this Section 10.

 

11.                                 The undersigned agrees not to participate in
the formation of, or become an officer or director of, any blank check company
that may complete a business combination with an entity in the financial
services industry as its principal business until the earlier of (i) the date on
which the Company entered into a definitive agreement regarding its Initial
Business Combination or (ii) 24 months after the date of the Prospectus.

 

--------------------------------------------------------------------------------


 

12.                                 The undersigned agrees to be the
                                 of the Company until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company. The undersigned’s biographical information furnished to the Company and
the Representative and attached hereto as Exhibit A is true and accurate in all
respects, does not omit any material information with respect to the
undersigned’s background. Each of the undersigned’s Director and Officer
Questionnaire and FINRA Questionnaire furnished to the Company and the
Representative and annexed as Exhibit B hereto is true and accurate in all
respects. The undersigned represents and warrants that(7):

 

(a)                                  the undersigned is not subject to, or a
respondent in, any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction;

 

(b)                                 the undersigned has never been convicted of
or pleaded guilty to any crime (i) involving any fraud, (ii) relating to any
financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and he is not currently a
defendant in any such criminal proceeding; and

 

(c)                                  the undersigned has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 

13.                                 The undersigned has full right and power,
without violating any agreement by which the undersigned is bound, to enter into
this letter agreement and to serve as                                  of the
Company.

 

14.                                 The undersigned hereby waives the
undersigned’s right to exercise conversion rights with respect to any shares of
the Company’s Common Stock owned or to be owned by the undersigned, directly or
indirectly, and agrees that the undersigned will not seek conversion with
respect to such shares in connection with any vote to approve an Initial
Business Combination.

 

15.                                 The undersigned hereby agrees to not
propose, or vote in favor of, an amendment to the Company’s Certificate of
Incorporation to extend the period of time in which the Company must consummate
an Initial Business Combination prior to its liquidation. Should such a proposal
be put before stockholders, the undersigned hereby agrees to vote against such
proposal. The undersigned further agrees that prior to the consummation of an
Initial Business Combination, he will not propose any amendment to Article SIXTH
of the Company’s Amended and Restated Certificate of Incorporation or support,
endorse or recommend any proposal that stockholders amend any of these
provisions. This paragraph may not be modified or amended under any
circumstances.

 

16.                                 The undersigned hereby agrees to not amend
or cause to be amended, without the written consent of the Underwriters, the
Escrow Agreement to which the undersigned is a party.(8)

 

--------------------------------------------------------------------------------

(7) Applies only to directors and officers of the Company.

(8) Applies only to parties to the Escrow Agreement.

 

--------------------------------------------------------------------------------


 

17.                                 In the event that the Company does not
consummate an Initial Business Combination and must liquidate and its remaining
net assets are insufficient to cover the costs and expenses associated with
completing such liquidation, the undersigned, together with [David A.
Minella/LLM Structured Equity Fund L.P./LLM Investors L.P.], agrees to advance
such funds necessary to complete such liquidation and agrees not to seek
repayment for such expenses.(9)

 

18.                                 This letter agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The undersigned
hereby (a) agrees that any action, proceeding or claim against him arising out
of or relating in any way to this letter agreement (a “Proceeding”) shall be
brought and enforced in the courts of the State of New York of the United States
of America for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive and (b) waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

19.                                 As used herein:

 

(a)                                  “Escrow Agreement” shall mean the Escrow
Agreement, to be dated on or about the Effective Date, by and among Prospect
Acquisition Corp., Continental Stock Transfer & Trust Company and Flat Ridge
Investments LLC, LLM Structured Equity Fund L.P., LLM Investors L.P., Capital
Management Systems, Inc., Michael P. Castine, SJC Capital, LLC, Michael Downey,
James Cahill, Daniel Gressel and John Merchant;

 

(b)                                 “Initial Business Combination” shall mean
the acquisition by the Company, whether through a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar type of
transaction, of one or more business or assets (“Target Business” or “Target
Businesses”), whose collective fair market value is equal to at least 80% of the
balance in the Trust Fund, excluding deferred underwriting discounts and
commissions and resulting in ownership by the Company of at least 51% of the
voting equity interests of the Target Business or Businesses and control by the
Company of the majority of any governing body of the Target Business or
Businesses;

 

(c)                                  “Insiders” shall mean all officers,
directors and stockholders of the Company immediately prior to the IPO;

 

(d)                                 “Founders’ Common Stock” shall mean all of
the shares of Common Stock of the Company acquired by an Insider prior to the
IPO;

 

(e)                                  “IPO Shares” shall mean the shares of
Common Stock issued in the Company’s IPO;

 

(f)                                    “Prospectus” shall mean the final
prospectus relating to the IPO;

 

(g)                                 “Sponsors” shall mean each of Flat Ridge
Investments LLC, LLM Structured Equity Fund L.P., LLM Investors L.P. and Capital
Management Systems, Inc.

 

--------------------------------------------------------------------------------

 (9) Applies only to David A. Minella, LLM Structured Equity Fund L.P. and LLM
Investors L.P.

 

--------------------------------------------------------------------------------


 

(h)                                 “Sponsors’ Warrants” shall mean the warrants
that are being sold privately by the Company simultaneously with the
consummation of the IPO; and

 

(i)                                     “Trust Account” shall mean the trust
account into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

20.                                 The undersigned acknowledges and understands
that the Underwriters and the Company will rely upon the agreements,
representations and warranties set forth herein in proceeding with the IPO.
Nothing contained herein shall be deemed to render the Underwriters a
representative of, or a fiduciary with respect to, the Company, its stockholders
or any creditor or vendor of the Company with respect to the subject matter
hereof.

 

21.                                 This letter agreement shall be binding on
the undersigned and such person’s respective successors, heirs, personal
representatives and assigns. This letter agreement shall terminate on the
earlier of (a) the consummation of an Initial Business Combination and (b) the
liquidation of the Company; provided, that such termination shall not relieve
the undersigned from liability from any breach of this agreement prior to its
termination [and provided further, that those provisions of Section [2] hereof
relating to the indemnification of the Company in the case of a liquidation
shall survive such liquidation.](10)

 

 

 

 

 

Print Name of Insider

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------

(10) Applies only to David A. Minella, LLM Structured Equity Fund L.P. and LLM
Investors L.P.

 

--------------------------------------------------------------------------------